Exhibit 10.3




Amendment to Purchasing Agreement
Agreement No. 4037
Vendor: Cardiovascular Systems Inc
Agreement Date: August 1, 2014
Amendment Date: August 1, 2017
 
 
Effective as of the Amendment Date above, HealthTrust Purchasing Group, L.P., a
Delaware
Limited Partnership having its principal place of business at 155 Franklin Road,
Suite 400, Brentwood, Tennessee 37027 (hereinafter referred to as "HPG"), and
Cardiovascular Systems Inc (hereinafter referred to as “Vendor”), having its
principal place of business at 651 Campus Dr, St. Paul, MN 55112-3495 hereby
agree to amend their Purchasing Agreement dated August 1, 2014 for Atherectomy -
Mechanical (the “Agreement”), as follows:
 
1.Definitions.     The capitalized terms in this Amendment shall have the
meaning
designated in the Agreement unless otherwise expressly provided herein.
 
2.Term. The term of the Agreement shall be extended, with the Expiration Date
listed in Exhibit B being amended to be November 30, 2017.
 
3.Except as expressly amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.


Signatures Follow on Next Page






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereby indicate their agreement to the terms of
this Amendment by the signatures of their authorized representatives.




HealthTrust Purchasing Group, L.P.,
a Delaware limited partnership, by
HPG Enterprises, LLC, a Delaware
limited liability company, its general partner


VENDOR: Cardiovascular Systems Inc
HealthTrust Signee: /s/ Anne Preston
Vendor Signee: /s/ Jim Blooston


HealthTrust Signee Name: Anne Preston
 
HealthTrust Signee Title: AVP
 
HealthTrust Signature Date: 9/29/2016
Vendor Signee Name: Jim Blooston  
Vendor Signee Title: Director - Strategic Accounts
Vendor Signature Date: 9/27/2016





